Title: To Thomas Jefferson from John Bradford, 29 November 1803
From: Bradford, John
To: Jefferson, Thomas


               
                  Sir
                     
                  Lexington (Kentucky) Novr. 29th. 1803
               
               I was favored (by a French gentleman from St. Louis) about 4 years ago, with a piece of the rock Salt of Louisiana; and judging from your communication to congress, in which mention is made of that Salt mountain, that you had never seen a specimen of the Salt, have taken the liberty of forwarding to you a piece thereof; it is inclosed in a small tin cannister, soldered at both ends (to prevent damage,) and inclosed in white leather, and accompanies this letter by mail.
               from sr Yr. Obedt. servt
               
                  John Bradford
               
            